Citation Nr: 1507595	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to an initial compensable rating for pelvic adhesions, residual of cesarean section.

3.  Entitlement to an increased rating in excess of 10 percent for painful scar as a residual of cesarean section. 

4.  Entitlement to an increased rating in excess of 10 percent for Morton's neuroma of the right foot. 

5.  Entitlement to an extraschedular rating for pelvic adhesions, residual of cesarean section. 

6.  Entitlement to an extraschedular rating for Morton's neuroma of the right foot. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her son


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, December 2006, and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

By way of background, the Veteran was granted service connection for a cesarean section scar in April 1980 and assigned a noncompensable rating effective February 16, 1980.  This decision became final and the Veteran filed an increased rating claim in May 2004.  A March 2005 rating decision assigned a 10 percent rating for the cesarean section scar effective May 4, 2004.  This decision became final as well.  In October 2008, the Veteran filed an increased rating claim for her cesarean section scar and a separate service connection claim for adhesions secondary to residuals of cesarean section.  In response to these claims, the RO continued the 10 percent rating and rephrased the issue as evaluation of "pelvic adhesions with scar (previously shown as scar) residual caesarean section" in a November 2009 rating decision.  This issue was perfected to the Board in August 2010.  An October 2013 supplemental statement of the case then separated the issues and continued the 10 percent rating for the caesarean section scar effective May 4, 2004 and assigned a separate noncompensable rating for pelvic adhesions effective October 9, 2008.  As such, the Board finds that these issues are before the Board as separate issues and have been pending since the October 2008 claim.  The cover page has been recharacterized to appropriately represent the issues.      

As to the Veteran's claim for a higher rating for Morton's neuroma of the right foot, the Board notes that she was denied an increased rating for her right foot disorder in March 2005.  The Veteran timely disagreed with the March 2005 rating decision in April 2005 and May 2005.  The RO then continued the currently assigned 10 percent rating for Morton's neuroma of the right foot in September 2006 and notified the Veteran of the rating decision in December 2006.  However, this is insufficient as the claim may only be resolved by appellate adjudication.  A statement of the case on this issue was not issued until May 2009.  Therefore, the March 2005 rating decision is the proper determination on appeal as to this issue.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010).     

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of this hearing has been associated with the claims file.  The Board notes that the Veteran decided to proceed with the hearing without the benefit of having a service officer present.  See Board hearing transcript, p.2.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified that she was unemployable due to her service-connected disabilities.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for painful scar, entitlement to service connection for left knee disorder, and entitlement to TDIU, as well as entitlement to extraschedular rating for Morton's neuroma and pelvic adhesions, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right foot disability has been manifested by adverse symptomatology that equates to a severe foot injury taking into account the Veteran's competent and credible complaints of pain, but not a disability analogous to loss of use of the foot. 

2.  During the appeal period, the Veteran's pelvic adhesions have been manifested by symptoms that are not controlled by continuous treatment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for Morton's neuroma of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014).

2.  The criteria for a 30 percent evaluation for pelvic adhesions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.116, DC 7612 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a 30 percent rating for Morton's neuroma of the right foot and a 30 percent rating for pelvic adhesions for the entirety of the appeal periods and remands entitlement to TDIU and the extraschedular component of each of these claims.  As a 30 percent rating is the highest schedular rating available for each impairment, this represents a complete grant of the benefits sought on appeal and no discussion of VA's duty to notify and assist is necessary.  

Higher Rating Claims 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Higher Rating Claim for Morton's Neuroma of the Right Foot

By way of background, the Veteran was granted service connection for Morton's neuroma of the right foot in March 1984 and assigned a 10 percent rating.  She then filed an increased rating claim in May 2004, which was denied in March 2005.  She timely disagreed with this rating and contends that her right foot disorder warrants a higher rating. 
Initially, the Board notes that the Veteran's treatment records reveal neuroma of the right foot, hammertoes of the right foot, plantar calluses, and bunion.  When the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's right foot conditions are for consideration in the evaluation of her right foot Morton's neuroma.  

Moreover, the Board notes that the VA Rating Schedule does not provide a rating code specifically for Morton's neuroma of the foot.  The Veteran is currently assigned a 10 percent rating under diagnostic code 5279, metatarsalgia, anetior (Morton's disease).  A 10 percent rating is the highest rating available under this diagnostic code.  Upon further review, the Board finds that given the Veteran's continuous complaints of right foot pain and other miscellaneous symptoms, DC 5284 which outlines the rating criteria for other foot injuries is the more appropriate vehicle for rating the Veteran's Morton's neuroma of the right foot.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran. 

Other foot injuries are rated under 38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating under DC 5284 requires a moderate foot injury; a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  A 40 percent rating requires actual loss of use of the foot.  Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

The relevant evidence of record consists of the Veteran's and her son's lay statements, the Veteran's VA and private treatment records, and VA examination reports. 

The Veteran contended that her right foot disorder has worsened over time, especially the past few years.  During the September 2014 Board hearing and in her lay statements, the Veteran contended that her neuroma has become so painful that she has difficulty wearing shoes and that as a result she is often barefoot.  She also stated that the pain is so severe that it impacts her ability to work, stand, and walk.  She further asserted that medication does not relieve the pain and that she limps after standing or walking for a short period of time.  See also April 2004, March 2006, February 2007, and June 2009 lay statements.  The Veteran's son testified during the hearing as well and stated that he has witnessed his mother struggle with walking and completing chores around the house.  He also stated that the Veteran had severe cramps of the foot and that Dr. P. informed them that the cramping was related to the neuroma of the right foot.  See January 2015 son's lay statement.      

The Veteran's VA treatment records reveal that she has pain on palpation, limited range of motion of the toes, and that she has some joint effusion.  It was noted that her neuroma pain is worsening and that she cannot walk or exercise due to the pain.  It was also noted that the condition will continue to worsen with age and that there may be additional pressure and pain.  See February 2006, June 2006, March 2007, November 2008, December 2008 VA treatment records.  It was also noted that the Veteran's right foot condition has "greatly" impacted her ability to walk.  A February 2007 VA treatment record reveals that the Veteran has "significant pain and limitation caused by neuroma in several interspaces in the right foot."  It was also noted that the pain of the right foot affects her gait, weight bearing, and activities.  The Veteran's private doctor stated that her right foot pain has worsened and that she remains symptomatic.   

The Board notes that the Veteran was afforded VA examinations in June 2004, April 2006, May 2007, and June 2011.  In June 2004, the Veteran reported that she could only wear sneakers and that she had to occasionally use a cane due to increased pain with standing.  She also reported that she could no longer exercise, play sports, or perform physical labor requiring standing due to her right foot.  The examiner noted that the Veteran had a limp.  In April 2006 and May 2007, the Veteran continued to report significant pain of the right foot.  She noted pain while standing and walking and that she was unable to walk for more than a few yards.  The May 2007 VA examiner noted that the Veteran had abnormal weight bearing and that she required use of an assistive device.  She also required corrective shoes and orthotic inserts.  The June 2011 VA examination report revealed constant right foot pain and that the Veteran has to walk on the lateral section of her right foot to ameliorate the increased foot pain when walking or standing.  The Veteran reported pain, weakness, and lack of endurance while standing and walking.  It was noted that the Veteran had tenderness and abnormal weight bearing and that she used a cane to walk due to her right foot condition.  The examiner stated that there were "significant" effects due to the right foot condition, to include decreased mobility.  He also noted that her foot disorder impacted her ability to perform activities of daily living.  

In light of the evidence of record, the Veteran's right foot disorder is best described as severe.  The Board finds the June 2011 VA examiner's statement that the Veteran's right foot condition has a "significant" impact to be extremely persuasive, as well as the February 2007 VA treatment record which noted that the Veteran had "significant pain and limitation."  Moreover, the Board finds the Veteran's statements that she uses a cane to walk, that she has trouble walking more than a few yards, that she can no longer engage in physical activities, and that she has altered her gait to accommodate the pain, to be competent and credible evidence that she has a right foot disorder of a severe nature.  The lay statements of the Veteran's son, which describe the Veteran's condition as severe based on the significant impact her right foot condition has on her ability to walk, further support the Board's finding that the Veteran's right foot condition is of a severe nature.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an overall finding of a severe right foot injury and that her right foot disorder is best characterized by a 30 percent rating under diagnostic code 5284.  A higher rating is not available under this code without actual loss of use of the foot, which is not shown by the evidence of record.  The Board also finds that a higher rating under other diagnostic codes is not applicable as the Veteran has not alleged nor does the record show that the service-connected disability encompasses additional symptoms, such as claw foot.  Therefore, the diagnostic codes contemplating those disorders are not for application.  As the Veteran is now in receipt of the maximum rating during the entirely of the appeal period, a discussion of staged ratings is not required.    

Higher Rating Claim for Pelvic Adhesions 

The Veteran is seeking a higher rating for her service-connected pelvic adhesions residual of caesarean section, which is currently assigned a noncompensable rating.  

Diagnostic Code 7613 provides ratings for disease or injury of the uterus.  Under DC 7613, a noncompensable rating is assigned where symptoms do not require continuous treatment.  Where continuous treatment is required, a 10 percent rating is assigned.  Where continuous treatment does not control the symptoms, a maximum schedular 30 percent rating is warranted.  38 C.F.R. § 4.116, Code 7613 (2014).

During the September 2014 Board hearing, the Veteran testified that she has significant pain through her stomach and pelvic area due to her pelvic adhesions.  She stated that any movement hurts and that she cannot walk or lift without pain.  She further testified that once the pain starts, it can take up to two to three days to stop.  The Veteran contended that this pain significantly impacted her ability to work as a cab driver.  The Veteran's son testified that the Veteran had complained of severe pelvic adhesion pain for several years which was caused by movement and activity.  See also January 2015 lay statement. 

The Veteran's treatment records reveal that the Veteran had noted pelvic pain for several years to various health care providers.  An April 2007 hysteroscopy and laparoscopy revealed "dense and filmy pelvic adhesions" on the anterior aspect of the uterus and that the general impression was a "frozen pelvis."  VA treatment records note that her "extensive pelvic and abdominal adhesions" interfered with a routine colonoscopy.  See December 2008 VA treatment record.  In May 2014, the Veteran's private physician reviewed her April 2007 laparoscopy report and stated that the Veteran had pain "most of the time" in her lower abdomen and that she experienced pain on movement.  

A December 2008 VA examination report revealed a long history of abdominal pain due to caesarian section adhesions and the examiner opined that the pelvic adhesions were related to the Veteran's caesarian section.  During a June 2011 VA examination, the Veteran reported that her pelvic pain was worsening, especially during movement.  The examiner reviewed her medical records and noted that the Veteran had "severe" adhesions.  The examiner stated that she would not recommend surgery to remove the adhesions as it could increase her chances of developing more adhesions and possible bowel adhesions or internal organ injury.  

In light of the evidence of record, the Board finds that the Veteran's pelvic adhesions are best characterized by a 30 percent rating.  A 30 percent rating is appropriate where continuous treatment does not control the symptoms.  Here, the Veteran's medical treatment records reveal continuous complaints of pelvic pain related to adhesions.  She has reported such pain to several health care providers.  Moreover, the Board finds the Veteran's and her son's statements that she has sought continuous treatment for her pelvic adhesion pain to be competent and credible and highly probative.  The Board also finds it significant that the June 2011 VA examiner specifically stated that she would not recommend surgery to remove the pelvic adhesions.  This represents component and credible medical evidence that continuous treatment would not control her symptoms.  As such, the Board finds that a 30 percent rating, a maximum schedular rating under 38 C.F.R. § 4.116, Code 7613, is warranted for the entirety of the appeal period.  As the Veteran is now in receipt of the maximum rating during the entirely of the appeal period, a discussion of staged ratings is not required.  The Board also finds that a higher rating under other diagnostic codes for gynecological conditions is not applicable to the Veteran's symptomology.       





ORDER

A 30 percent rating, but no higher, for service-connected Morton's neuroma of the right foot is granted, subject to the laws and regulations governing payment of monetary benefits. 

A 30 percent rating, but no higher, for service-connected pelvic adhesions is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Initially, the Board notes that during the September 2014 Board hearing, the Veteran testified that she is in receipt of Social Security Administration (SSA) disability benefits.  See Board hearing transcript, p. 7.  The SSA records of the Veteran's son are associated with the file but the Veteran's SSA records are not available for review.  As such, a remand to obtain these records is required.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).     

As discussed in detail above, the issue of a higher rating for cesarean section scar is also before the Board.  The Board notes that the Veteran filed her claim for a higher rating for cesarean section scar on October 9, 2008.  The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Further, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  Because the Veteran's claim has been pending prior and since the amendment, and since the October 2013 supplemental statement of the case informed the Veteran of both the regulations in effect before October 23, 2008 and after October 23, 2008, the 2008 revisions apply in this case.  Accordingly, the Board finds that a remand is in order to provide the Veteran with proper notice regarding her claim for an increased rating for cesarean section scar, to include the rating criteria for scars in effect from August 30, 2002 to October 23, 2008 and the regulations in effect after October 23, 2008.  Additionally, the Veteran should be afforded a VA examination to assess the current nature, extent, and severity of her cesarean section scar as her last VA examination for this purpose was conducted in March 2009.       

As to the Veteran's service connection claim for left knee disorder, the Veteran testified during the September 2014 Board hearing that her left knee disorder was caused by her service-connected back disorder and service-connected right knee disorder.  An April 2006 VA examiner stated it was less likely than not that the left knee disorder is consequent to the right knee disorder and a May 2007 VA examiner stated that the Veteran's knee pain was not aggravated by her service-connected right foot disorder.  However, the medical opinions of record are inadequate as they do not provide a thorough discussion regarding whether the Veteran's left knee disorder was caused or aggravated by her service-connected disorders, to specifically include her back disorder and right knee disorder.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  As such, an adequate medical opinion must be obtained upon remand.      

As discussed above, the Veteran testified during the September 2014 Board hearing that her service-connected disabilities impact her ability to work.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  The Board finds that a VA examination is warranted to determine whether the Veteran is unemployable due to her service-connected disabilities.  Moreover, the claims file reveals that the Veteran's right knee disorder and back disorder may have worsened since her last VA examinations.  As such, the Board finds that the Veteran should be afforded an appropriate orthopedic examination upon remand since the issue of entitlement to TDIU is currently before the Board pursuant to Rice.  38 U.S.C.A. § 5103A(g).      

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for Morton's neuroma of the right foot and pelvic adhesion will also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice regarding her increased rating claim for cesarean section scar, to include the rating criteria for scars in effect from August 30, 2002 to October 23, 2008 and after October 23, 2008. 

2.  Obtain pertinent records of VA treatment dated since October 2013 and associated them with the claims file.  If no records are available, include documentation of the unavailability in the claims file. 

3.  Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4.  Determine whether the Veteran has a vocational rehabilitation folder.  If so, obtain the vocational rehabilitation folder and associate it with the claims file.  Efforts to obtain such records should be documented and a negative response must be provided if the records are not available.    

5.  Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include pertinent treatment records from Nathan Littauer Hospital and Dr. F. C.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.  

6.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge of the nature, extent, and severity of her cesarean section scar, as well as the nature, onset, and etiology of her left knee disorder, and the impact of her service-connected disorders on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

7.  After associating any pertinent outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected cesarean section scar.  The entire claims file should be made available to and be reviewed by the examiner. 

The examiner should describe the scar(s) in detail (i.e. number of scars, size of scar area, and shape) and indicate whether they are superficial, deep, unstable, or painful.  

The examiner should comment on any limitation of motion or function caused by the scar(s), to include the impact on her ability to work.  

The pertinent findings and reasons that form the basis of any opinion should be clearly set forth in the report.  

8.  The Veteran should also be afforded an orthopedic examination to determine the nature, onset, and etiology of her left knee disorder, and the nature, extent, and severity of her back disorder and right knee disorder.  The claims file should be made available to the examiner.  

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any bowel or bladder impairment or neurological impairment found to be present, to include right or left-sided radiculopathy or neuropathy.

The examiner should also provide a medical opinion regarding whether it is at least as likely as not that the Veteran's left knee disorder was caused or aggravated by her service-connected disorders, to specifically include her back disorder and her right knee disorder.

The examiner should specifically review and discuss the significance of the April 2005 VA treatment record which noted that the Veteran reported left knee pain after falling and that when she fell, her back was hurting her and her left leg gave out; February 2007 VA treatment record which noted that her adaptive gait may be aggravating her knees; and the November 2007 private treatment record which stated that her right knee pain is increasing the pain and disability of her left knee.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

9.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of her service-connected disabilities on her ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by her service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

10.  Readjudicate the Veteran's service connection claim for left knee disorder and increased rating claim for cesarean section scar.  Then, adjudicate the claim of entitlement to TDIU and adjudicate the claim of entitlement to an extraschedular rating for service-connected Morton's neuroma and pelvic adhesions.   If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


